Title: To Thomas Jefferson from James Sullivan, 18 November 1807
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 18th Novemr. 1807
                        
                        I am aware that I am guilty of an impropriety in giving you the Trouble of this letter. Since the death of my
                            friend Doctor Jarvis there have been many applications to me for letters on this score; my answer has been uniform, that I
                            had no authority to trouble the President of the United States on this subject; but I cannot deny my name to Doctor
                            Waterhouse on the Occasion. I know him to be competent as a candidate. I know him to be a friend to your administration. I
                            know him to have been, in the midst of public usefulness, a man persecuted by the Junto who are the real enemies of our
                            Country. What can I say more but that I am with unalterable attachment your
                        very humble Servt
                        
                            James Sullivan
                            
                        
                    